DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2016/0090060 A1) in view of Ohno et al. (US 2017/0174174 A1). Fujiwara teaches a side airbag device including an airbag 20 that is to be deployed and inflated between a body side portion of a vehicle and an occupant seated on a seat 12 in a vehicle interior under pressure of a gas supplied from an inflator 26, wherein 5the airbag is to be deployed and inflated to correspond to a portion from at least a head portion to an abdominal portion of the occupant, with a vehicle width direction being taken as a thickness direction, inner surfaces of the airbag in the thickness direction are connected by a tether 24 so that a thickness of the airbag is regulated, 10the tether partitions an inner portion of the airbag into a first inflation chamber 32 and a second inflation chamber 30, and has a communication hole (38, 40) through which the first inflation chamber and the second inflation chamber are in communication, the first inflation chamber corresponds to a rear chest portion when the airbag is inflated which is a rear side portion of a chest portion of the occupant, 15the second inflation chamber corresponds to the head portion and a front chest portion, which is a front side portion of the chest portion of the occupant, when the airbag is inflated (Fig. 1), the inflator is disposed in the first inflation chamber, and a non-inflation portion (at 112) which does not inflate when the airbag is inflated and which is formed at a front side position of a neck of the occupant in a substantially semicircular shape which is bulging out obliquely upward toward a rear side of the vehicle is provided at a position that is in a peripheral edge portion on a front side of the airbag and that faces, in the vehicle front-rear direction, a curved portion 24C that extends between the first inflation chamber and the second inflation chamber. The non-inflation portion in Fujiwara is not perfectly semicircular, but neither is the non-inflation portion 35 of applicant’s invention, which is presumably why “substantially semicircular” is used in the claims. The non-inflation portion in Fujiwara forms a curved shape like the non-inflation portion 35 of applicant’s invention. Furthermore, in the absence of persuasive evidence that the particular shape (i.e., the claimed “substantially semicircular shape which is bulging out obliquely upward toward a rear side of the vehicle”) of the non-inflation portion is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B). 20The tether has a partition portion that partitions the inner portion of the airbag into the first inflation chamber and the second inflation chamber, and the partition portion includes 30a first linear portion that extends in a vehicle front-rear direction and partitions a portion corresponding to the head portion of the occupant in the airbag and a portion corresponding to the rear chest portion of the occupant in the airbag, a second linear portion that extends in an upper-lower direction and11 partitions a portion corresponding to the front chest portion of the occupant in the airbag and the portion corresponding to the rear chest portion of the occupant in the airbag, and the curved portion that extends in a curved manner so as to connect a front end of the first linear portion and an upper end of the second linear portion (Fig. 1). A pressure of the first inflation chamber is higher than a pressure of the second inflation chamber when the airbag is inflated (paragraphs 0013, 0052, 0062, 0067 and 0073). The first inflation chamber corresponds to the rear chest portion of the occupant and the abdominal portion of the occupant when the airbag is inflated (Fig. 1). Fujiwara does not teach that the airbag is to be deployed and inflated to correspond to a portion from at least a head portion to a pelvis portion of the occupant or that the first inflation chamber corresponds to the rear chest portion of the occupant and the pelvis portion of the occupant when the airbag is inflated. Ohno teaches an airbag 50 that comprises a first inflation chamber (at 74) that corresponds to a rear chest portion of an occupant and a pelvis portion of the occupant when the airbag is inflated (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an airbag as taught by Fujiwara so that it also corresponds to a pelvis portion of an occupant when the airbag is inflated, according to the known technique taught by Ohno, in order to protect a greater portion of the occupant. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614